





Exhibit F.2.1




Form of Notice to Proceed







Vestas-American Wind Technology, Inc.

1881 SW Naito Parkway, Ste. 100

Portland, Oregon  97201

Attention: President

Facsimile: (503) 327-2001




Re:

Top of Iowa Phase III Project:  Notice to Proceed







This letter is a Notice to Proceed issued pursuant to Section 5.2 of the Wind
Turbine Supply Agreement dated as of September 29, 2006 (the “(Agreement”), by
and between Madison Gas and Electric Company, a Wisconsin corporation (“Buyer”),
and Vestas-American Wind Technology, Inc., a California corporation
(“Supplier”).  Capitalized terms used but not defined herein have the meanings
set forth in the Agreement.




Pursuant to Section 5.2 of the Agreement, Buyer hereby:




(i) acknowledges receipt of the executed Supplier Parent Guaranty in accordance
with Section 3.6.3 of the Agreement;




(ii) acknowledges receipt of the certificates of insurance from Supplier in
accordance with Article 12 and Exhibit F.2.4 of the Agreement; and




(iii) directs Supplier to commence fulfillment of all of the Equipment Supply
Obligations for the Project and, thereafter, to fulfill such Equipment Supply
Obligations in accordance with the Agreement.




[Signature page follows]











BUYER:

SUPPLIER:

Madison Gas and Electric Company,  

Vestas–American Wind Technology, Inc.,

a Wisconsin corporation

 

a California corporation




Date: ____________________________

Date: ____________________________

By: _____________________________

By: _____________________________

Name: ___________________________

Name: ___________________________

Title: ____________________________

Title: ______________________________







Exhibit F.2.2




Form of Buyer Parent Guaranty







THIS PARENT GUARANTY (this “Guaranty”), dated as of September 29, 2006, is made
by MGE Energy, Inc., a Wisconsin Corporation (“Guarantor”), to and in favor of
Vestas-American Wind Technology, Inc., a California corporation (“Supplier”).

WHEREAS, Supplier and Madison Gas and Electric, a Wisconsin corporation
(“Buyer”), have entered into that certain Wind Turbine Supply Agreement, dated
as of the date hereof (as the same may be amended, restated or replaced from
time to time, the “Guaranteed Agreement”).

WHEREAS, pursuant to the terms and conditions of the Guaranteed Agreement, Buyer
has retained Supplier to supply, deliver and commission the Wind Turbines and
provide ongoing maintenance and service, as more particularly set forth in the
Guaranteed Agreement.

WHEREAS, Supplier is entering into the Guaranteed Agreement partly in reliance
on this Guaranty.

WHEREAS, Buyer is an Affiliate of Guarantor, and Guarantor will derive
substantial direct and indirect economic and other benefits from the
transactions contemplated in the Guaranteed Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1.
ADDITIONAL DEFINITIONS.

Capitalized terms used and not defined herein shall have the meanings set forth
in the Guaranteed Agreement.  In addition, as used herein, the following terms
shall have the meanings indicated:

“Government Approval” shall mean any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, exemption, filing, variance, claim,
order, judgment, decree, publication, notices to, declarations of or with or
registration by or with any Governmental Authority.

“Government Rule” shall mean (a) any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, or other governmental restriction, or any interpretation or
administration of any of the foregoing by, any Governmental Authority which is
binding on Guarantor, or (b) any directive, guideline, policy, requirement or
any similar form of decision of or determination by any Governmental Authority
which is binding on Guarantor, in each case, whether now or hereafter in effect.

“Governmental Authority” shall mean any governmental authority or legal or
administrative body, domestic or foreign, federal, state or local.

“Guaranty Beneficiary” shall mean Supplier or any permitted assignee under the
Guaranteed Agreement.

“Guaranteed Obligations” shall mean all of the obligations of Buyer under the
Guaranteed Agreement.

“Persons” shall mean any individual, corporation, limited liability company,
voluntary association, partnership, joint venture, trust, unincorporated
organization or Governmental Authority (or any agency, instrumentality or
political subdivision thereof).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

ARTICLE 2.
GUARANTY OF COMPLETION AND PAYMENT.

Section 2.1.

Guaranty.

(a)

Subject to the conditions precedent set forth in Section 2.01(c), Guarantor
hereby irrevocably and absolutely guarantees, to and for the benefit of Guaranty
Beneficiary, the payment and performance when due of the Guaranteed Obligations,
all in accordance with the terms of the Guaranteed Agreement.

(b)

In the event that Guarantor itself assumes the Guaranteed Obligations and cures
any continuing Buyer Events of Default that can, by their nature, be cured,
Supplier hereby agrees that it shall perform its obligations under the
Guaranteed Agreement in favor of Guarantor to the same extent and with the same
effect as if Guarantor was named in the Guaranteed Agreement as Buyer and in
accordance with the terms and conditions of the Guaranteed Agreement.

(c)

Notwithstanding anything to the contrary contained herein, the obligations of
Guarantor to perform under Section 2.01(a) of this Guaranty are and shall be
conditioned upon, and shall not come into effect, until all of the following
have occurred: (i) Guaranty Beneficiary has made a demand on Buyer for payment
or performance of the Guaranteed Obligations and (ii) Buyer has failed to pay or
perform, following all applicable cure periods, the Guaranteed Obligations under
the Guaranteed Agreement.

(d)

Guaranty Beneficiary shall provide written notice to Guarantor of any breach or
dispute under the Guaranteed Agreement with respect to the Guaranteed
Obligations that could result in a claim or demand under this Guaranty.

(e)

Guarantor shall not, under this Guaranty or any of its provisions, have any
greater obligations or liability than Buyer under the Guaranteed Agreement, and
the limitations and exclusions of obligations and liability included in the
Guaranteed Agreement shall equally limit and exclude liability and obligations
of Guarantor under this Guaranty.

(f)

Notwithstanding anything to the contrary contained herein, in the event of any
claim under this Guaranty, Guarantor shall be entitled to assert any defense,
set-off or counterclaim that Buyer could assert had such claim been made
directly against Buyer under the Guaranteed Agreement.

Section 2.2.

Continuing Guaranty.

Subject to Section 2.01(c), Guarantor agrees that this Guaranty is a guaranty of
payment and performance and not of collection and that its obligations under
this Guaranty shall be primary, absolute and unconditional, irrespective of and
unaffected by:

(a)

the genuineness, validity or enforceability of this Guaranty, the Guaranteed
Agreement or any other agreement, document or instrument related to the
transactions contemplated hereby or thereby (including, without limitation, any
amendment extending the manner, place or terms of payment or performance,
renewal, or alteration of the Guaranteed Obligations);

(b)

except as provided in Section 2.01(c), the absence of any action to enforce this
Guaranty or the Guaranteed Agreement or the waiver or consent by Guaranty
Beneficiary with respect to any of the provisions hereof or thereof;

(c)

any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation or similar proceeding affecting Buyer or Guarantor;

(d)

any merger or consolidation of Buyer or Guarantor into or with any other Person,
or any sale, lease or transfer of substantially all of the assets of  Buyer or
Guarantor to any other Person;

(e)

any sale, transfer or other disposition by Guarantor of any direct or indirect
interest it may have in Buyer;

(f)

the absence of any notice to, or knowledge by, Guarantor of the existence or
occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (e); or

(g)

the permitted assignment of any right, title or interest of Guaranty
Beneficiary.

Section a.1.

Nature of Guaranty.

Subject to Section 2.01(c), a separate action or separate actions may be brought
and prosecuted against Guarantor or any other guarantor of the Guaranteed
Obligations whether or not any action is brought or prosecuted against Buyer or
any of such other guarantors or whether Buyer or any other such guarantor is
joined in any such action. Guarantor waives the benefit of any statute of
limitations affecting its liabilities hereunder or the enforcement thereof to
the fullest extent permitted by law.

Section a.2.

Waivers.

(a)

Subject to the provisions of Section 2.01(c), Guarantor hereby unconditionally
waives (i) notice of acceptance hereof, (ii) notice of any action taken or
omitted to be taken by Guaranty Beneficiary in reliance hereon, (iii) any
requirement that Guaranty Beneficiary be diligent or prompt in making demands or
protests hereunder or asserting any other rights of Guaranty Beneficiary
hereunder against Buyer, (iv) any requirement, and any right to require, that
any right, remedy or power be exercised or any action be taken against any other
guarantor or any collateral for the Guaranteed Obligations, (v) any bankruptcy,
insolvency, reorganization, dissolution, sale of assets, arrangement,
adjustment, composition, liquidation or similar event of either Buyer or
Guarantor that might constitute a defense to any payment required under the
applicable Guaranteed Agreement or hereunder and (vi) any event, occurrence or
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or guarantor.

(b)

Subject to the provisions of Section 2.01(c), Guarantor waives the right to
require Guaranty Beneficiary to proceed against or exhaust any security held
from Buyer or any other Person, or to pursue any other remedy in Guaranty
Beneficiary's power whatsoever and Guarantor waives the right to have the
Property of Buyer first applied to the discharge of the Guaranteed Obligations.
 Subject to the provisions of Section 2.01(c), Guaranty Beneficiary may, at its
election, exercise any right or remedy it may have against Buyer or any security
now or hereafter held by Guaranty Beneficiary, including, without limitation,
the right to foreclose upon any such security by judicial or nonjudicial sale,
without affecting or impairing in any way the liability of Guarantor hereunder,
except to the extent the Guaranteed Obligations have been paid, and Guarantor
waives any defense based or arising out of the absence, impairment or loss of
any right of reimbursement, contribution or subrogation or any other right or
remedy of Guarantor against Buyer or any such security, whether resulting from
such election by Guaranty Beneficiary or otherwise.

Section a.3.

Additional Waivers; No Subrogation.

Subject to the provisions of Section 2.01(c), until all of the Guaranteed
Obligations have been satisfied: (i) Guarantor waives all rights it may have at
law or in equity (including, without limitation, any law subrogating Guarantor
to the rights of Guaranty Beneficiary) to seek contribution, indemnification, or
any other form of reimbursement from Buyer, any other guarantor, or any other
Person now or hereafter primarily or secondarily liable for any of the
Guaranteed Obligations of Buyer to Guaranty Beneficiary, for any disbursement
made by Guarantor under or in connection with this Guaranty or otherwise; and
(ii) Guarantor waives any benefit of, and any right to participate in, any
security, whether real or personal Property, now or hereafter held by Guaranty
Beneficiary for the Guaranteed Obligations.  Except as otherwise specifically
provided in this Guaranty, Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty.

ARTICLE 2.
AFFIRMATIVE COVENANTS OF GUARANTOR.

Guarantor covenants and agrees that, so long as the Guaranteed Obligations
remain outstanding:

Section 2.1.

Maintain Existence.

Guarantor shall preserve and maintain its legal existence and all of its
material licenses, rights, privileges and franchises required to perform its
obligations under this Guaranty.

Section 2.2.

Comply with Laws.

Guarantor shall comply with the requirements of all applicable Government Rules
in connection with this Guaranty and from time to time obtain, and comply with,
all Government Approvals as shall now or hereafter be necessary under applicable
Government Rules in connection with this Guaranty.

Section 2.3.

Further Assurances.  

Guarantor agrees, upon the written request of Guaranty Beneficiary, to execute
and deliver to Guaranty Beneficiary, from time to time, any additional
instruments or documents necessary or advisable, in the reasonable and good
faith opinion of Guaranty Beneficiary, to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.

Section 2.4.

Currency.

Guarantor agrees that payments hereunder on account of the Guaranteed
Obligations shall be made in the currencies required under the Guaranteed
Agreement (the “Agreed Currencies”) and if any payment is received in another
currency (the “Other Currency”), such payment shall constitute a discharge of
the liability of Guarantor hereunder only to the extent of the amount of the
Agreed Currencies which Guaranty Beneficiary is able to purchase with the amount
of the Other Currency received by it on the Business Day next following such
receipt in accordance with normal procedures and after deducting any premium and
costs of exchange in connection with such purchase.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES.

Guarantor represents and warrants that:

(a)

it is a corporation duly organized and existing under the laws of Wisconsin and
has the power and capacity to enter into this Guaranty and to perform its
obligations hereunder;

(b)

this Guaranty has been duly authorized, executed and delivered by Guarantor and
is a valid and binding obligation of Guarantor enforceable in accordance with
its terms, except as limited by (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability affecting the rights
and remedies of creditors and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

(c)

no declaration, filing or registration with, or notice to, or license, permit,
certificate, registration, authorization, consent or approval of or from, any
Governmental Authority is necessary or required for the consummation by
Guarantor of the transactions contemplated by this Guaranty (other than those
that have been obtained and are in full force and effect); and

(d)

the entering into of this Guaranty and the performance by Guarantor of its
obligations hereunder does not and will not contravene, breach or result in any
default under the articles, by-laws, or other organizational documents of
Guarantor or under any Governmental Rule.

ARTICLE 4.
MISCELLANEOUS

Section 4.1.

Notices.

Any notices, requests or other communications which shall be given to a party in
connection with this Guaranty shall be in writing and personally delivered, or
sent by telecopier followed by mail, postage prepaid, addressed to the party to
whom they are directed at the following addresses, or at such other addresses as
may be designated by notice from such party.

If to Guarantor:




MGE Energy, Inc.
133 South Blair Street

Madison, WI  53703

Attention:  Jeffrey C. Newman, Vice President and Treasurer
Telephone:  (608) 252-7149
Facsimile:  (608) 252-7098




If to Supplier:




Vestas-American Wind Technology, Inc.

1881 SW Naito Parkway, Suite 100

Portland, OR 97201

Attention: President

Telephone: (503) 327-2000

Facsimile:  (503) 327-2001




Notices delivered by hand, or sent by facsimile, shall be deemed given the day
so delivered or sent, if delivered or sent during regular business hours, local
time, provided that in the case of facsimiles, the sender receives telephonic or
electronic confirmation that the facsimile was received by the recipient.
Notices mailed as provided herein shall be deemed given on the third Business
Day following the date so mailed or on the date of actual receipt, whichever is
earlier.

Section 4.2.

Amendments, Etc.

No amendment or waiver of any provision of this Guaranty shall be effective
unless the same shall be in writing and signed by the Guarantor and Guaranty
Beneficiary and such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 4.3.

Expenses, Etc.

Guarantor shall pay to Guaranty Beneficiary the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its legal counsel, which
Guaranty Beneficiary may incur in connection with the exercise or enforcement of
any of the rights of Guaranty Beneficiary hereunder.

Section 4.4.

Severability.

The provisions of this Guaranty are severable, and if any clause or provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, in such jurisdiction and shall not in any manner
affect such clause or provision in any other jurisdiction, or any other clause
or provision of this Guaranty in any jurisdiction.

Section 4.5.

Remedies Cumulative, Etc.

Each right, power and remedy of Guaranty Beneficiary provided in this Guaranty
or now or hereafter existing at law or in equity or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Guaranty or now or hereafter
existing at law or in equity or by statute or otherwise. The exercise or partial
exercise by Guaranty Beneficiary of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by Guaranty
Beneficiary of all such other rights, powers or remedies, and no failure or
delay on the part of Guaranty Beneficiary to exercise any such right, power or
remedy shall operate as a waiver thereof.

Section 4.6.

Reinstatement.

This Guaranty shall continue to be effective or be reinstated, as the case may
be (i) if at any time any amount received by Guaranty Beneficiary in respect of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by Guaranty Beneficiary upon the insolvency, bankruptcy or
reorganization of Buyer, Guarantor or Guaranty Beneficiary or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for Buyer, Guarantor or Guaranty Beneficiary or any substantial part of its
assets, or otherwise, all as though such payments had not been made, or (ii) if
at any time any amount in respect of the Guaranteed Obligations is due but
unpaid to Guaranty Beneficiary.

Section 4.7.

Binding Effect and Benefit.

This Guaranty shall bind Guarantor and shall inure to the benefit of Guaranty
Beneficiary and its successors and assigns. Guarantor may not assign this
Guaranty to any other Person.

Section 4.8.

Counterparts and Facsimile Signatures.

This Guaranty may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument. The facsimile signatures of the parties
shall be deemed to constitute original signatures, and facsimile copies hereof
shall be deemed to constitute duplicate originals.

Section 4.9.

Consent to Jurisdiction.

(a)

THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER OR  PURSUANT TO THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD FOR ANY PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
DIRECT OR PERMIT THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

(b)

SUBJECT TO THE PROVISIONS OF SECTION 5.13 HEREOF, ANY ACTION OR PROCEEDING
AGAINST GUARANTOR OR GUARANTY BENEFICIARY MAY BE BROUGHT AND ENFORCED IN, AND
GUARANTOR AND GUARANTY BENEFICIARY HEREBY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK.

(c)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY WAIVE ANY OBJECTION WHICH IT MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH
COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(d)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY IRREVOCABLY CONSENT TO SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY MANNER PERMITTED BY SUCH
COURTS, INCLUDING REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO GUARANTOR OR
GUARANTY BENEFICIARY, AS APPLICABLE, AT ITS ADDRESS SET FORTH IN THIS AGREEMENT
(OR AS OTHERWISE NOTICED TO THE OTHER PARTY PURSUANT TO SECTION 5.01), IN EACH
CASE SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.

(e)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY AGREE THAT FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(f)

NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF GUARANTOR OR GUARANTY
BENEFICIARY (A) TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR
(B) TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST THE OTHER PARTY OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

(g)

GUARANTOR AND GUARANTY BENEFICIARY EACH WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL
BY JURY.

Section a.1.

Entire Agreement.

The terms and conditions set forth in this Guaranty constitute the complete and
exclusive statement of the agreement between Guaranty Beneficiary and Guarantor
relating to the subject matter of this Guaranty superseding all previous
negotiations and understandings, and may not be contradicted by evidence of any
prior or contemporaneous agreement. The parties intend that this Guaranty
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or arbitral
proceeding, if any, involving this Guaranty.

Section a.2.

Headings and Titles.

The headings and titles used in this Guaranty shall not be deemed a part thereof
or be taken into consideration in the interpretation or construction of this
Guaranty.

Section a.3.

Limitation on Damages.

Notwithstanding anything to the contrary contained herein: (i) in no event shall
Guarantor be liable for any special, indirect or consequential damages with
respect to the Guaranteed Obligations, even if Guaranty Beneficiary or Guarantor
has been advised of the possibility of such damages, and (ii) the liability of
Guarantor for the Guaranteed Obligations shall not exceed an amount equal to the
“Contract Price” as defined in the Wind Turbine Supply Agreement plus the
aggregate of all “Fees” payable to Supplier under the Service Agreement.

Section a.4.

Dispute Resolution/Arbitration.

Any controversy, claim or dispute between the parties hereto arising out of or
related to this Guaranty, or the alleged breach, termination or invalidity
hereof (“Dispute”), will be submitted for arbitration before a single arbitrator
in accordance with the provisions contained herein and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of the arbitration (“Rules”) (but such arbitration shall not
be required to be conducted under the auspices of AAA); provided, however, that
notwithstanding any provisions of such Rules, the parties shall have the right
to take depositions (up to three (3) per party) and obtain documents from the
other party regarding the subject matter of the arbitration.  Experts retained
by a party for the Dispute shall prepare reports in accordance with Fed. R. Civ.
P. 26, which reports shall be exchanged as directed by the arbitrator.  If the
parties cannot agree upon an arbitrator within twenty (20) days of the service
of the Arbitration Notice, then the arbitrator shall be selected pursuant to 9
U.S.C. sec. 5 or applicable state law.  Any party desiring arbitration shall
serve on the other party its notice of intent to arbitrate (“Arbitration
Notice”).  The Arbitration Notice shall be made within a reasonable time after
the Dispute has arisen, and in no event shall it be made after the date when
institution of legal or equitable proceedings based on such Dispute would be
barred by the applicable statutes of limitations.  All arbitration shall take
place in the City of Chicago, Illinois, unless otherwise agreed to by the
parties.   Each party shall be required to exchange documents to be used in the
arbitration proceeding not less than fifteen (15) days prior to the arbitration
or as directed by the arbitrator.  The parties shall use all commercially
reasonably efforts to conclude such arbitration as soon as practicable.  The
arbitrator shall determine all questions of fact and law relating to any Dispute
hereunder, including but not limited to whether or not any such Dispute is
subject to the arbitration provisions contained herein.  The arbitration
proceedings provided hereunder are hereby declared to be self-executing, and it
shall not be necessary to petition a court to compel arbitration.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction.  




[EXECUTION PAGE FOLLOWS]





IN WITNESS WHEREOF, Guarantor and Supplier have caused this Guaranty to be duly
executed by their authorized representative as of the date first written above.




“GUARANTOR”




MGE ENERGY, INC., a

a Wisconsin corporation







By:________________________

Name:______________________

Title:_______________________










“SUPPLIER”




VESTAS-AMERICAN WIND TECHNOLOGY, INC.,

a California corporation







By:________________________

Name:______________________

Title:_______________________














Exhibit F.2.3




Form of Supplier Parent Guaranty







THIS PARENT GUARANTY (this “Guaranty”), dated as of September 29, 2006, is made
by Vestas Wind Systems A/S, a company organized and existing under the laws of
the Kingdom of Denmark (“Guarantor”), to and in favor of Madison Gas and
Electric Company, a Wisconsin corporation (“Buyer”).

WHEREAS, Buyer and Vestas-American Wind Technology, Inc., a California
corporation (“Supplier”), have entered into (i) that certain Wind Turbine Supply
Agreement, dated as of the date hereof, (ii) that certain Warranty Agreement,
dated as of the date hereof, and (iii) that certain Service and Maintenance
Agreement, dated as of the date hereof (collectively, as may be amended,
restated or replaced from time to time, the “Guaranteed Agreements”).

WHEREAS, pursuant to the terms and conditions of the Guaranteed Agreements,
Buyer has retained Supplier to supply, deliver and commission the Wind Turbines
and provide ongoing warranty, maintenance and service, as more particularly set
forth in the Guaranteed Agreements.

WHEREAS, Buyer is entering into the Guaranteed Agreements partly in reliance on
this Guaranty.

WHEREAS, Supplier is an Affiliate of Guarantor, and Guarantor will derive
substantial direct and indirect economic and other benefits from the
transactions contemplated in the Guaranteed Agreements.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

ARTICLE 1.
ADDITIONAL DEFINITIONS.

Capitalized terms used and not defined herein shall have the meanings set forth
in the Guaranteed Agreements.  In addition, as used herein, the following terms
shall have the meanings indicated:

“Government Approval” shall mean any authorization, consent, approval, license,
ruling, permit, tariff, rate, certification, exemption, filing, variance, claim,
order, judgment, decree, publication, notices to, declarations of or with or
registration by or with any Governmental Authority.

“Government Rule” shall mean (a) any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, or other governmental restriction, or any interpretation or
administration of any of the foregoing by, any Governmental Authority which is
binding on Guarantor, or (b) any directive, guideline, policy, requirement or
any similar form of decision of or determination by any Governmental Authority
which is binding on Guarantor, in each case, whether now or hereafter in effect.

“Governmental Authority” shall mean any governmental authority or legal or
administrative body, domestic or foreign, federal, state or local.

“Guaranty Beneficiary” shall mean Buyer or any permitted assignee under the
Guaranteed Agreements.

“Guaranteed Obligations” shall mean all of the obligations of Supplier under the
Guaranteed Agreements.

“Persons” shall mean any individual, corporation, limited liability company,
voluntary association, partnership, joint venture, trust, unincorporated
organization or Governmental Authority (or any agency, instrumentality or
political subdivision thereof).

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

ARTICLE 2.
GUARANTY OF COMPLETION AND PAYMENT.

Section 2.1

Guaranty.

(a)

Subject to the conditions precedent set forth in Section 2.01(c), Guarantor
hereby irrevocably and absolutely guarantees, to and for the benefit of Guaranty
Beneficiary, the payment and performance when due of the Guaranteed Obligations,
all in accordance with the terms of the Guaranteed Agreements.

(b)

In the event that Guarantor itself assumes the Guaranteed Obligations and cures
any continuing Supplier Events of Default that can, by their nature, be cured,
Buyer hereby agrees that it shall perform its obligations under the Guaranteed
Agreements in favor of Guarantor to the same extent and with the same effect as
if Guarantor was named in the Guaranteed Agreements as Supplier and in
accordance with the terms and conditions of the Guaranteed Agreements.

(c)

Notwithstanding anything to the contrary contained herein, the obligations of
Guarantor to perform under Section 2.01(a) of this Guaranty are and shall be
conditioned upon, and shall not come into effect, until all of the following
have occurred: (i) Guaranty Beneficiary has made a demand on Supplier for
payment or performance of the Guaranteed Obligations and (ii) Supplier has
failed to pay or perform, following all applicable cure periods, the Guaranteed
Obligations under the Guaranteed Agreements.

(d)

Guaranty Beneficiary shall provide written notice to Guarantor of any breach or
dispute under the Guaranteed Agreements with respect to the Guaranteed
Obligations that could result in a claim or demand under this Guaranty.

(e)

Guarantor shall not, under this Guaranty or any of its provisions, have any
greater obligations or liability than Supplier under the Guaranteed Agreements,
and the limitations and exclusions of obligations and liability included in the
Guaranteed Agreements shall equally limit and exclude liability and obligations
of Guarantor under this Guaranty.

(f)

Notwithstanding anything to the contrary contained herein, in the event of any
claim under this Guaranty, Guarantor shall be entitled to assert any defense,
set-off or counterclaim that Supplier could assert had such claim been made
directly against Supplier under the Guaranteed Agreements.

Section 2.2

Continuing Guaranty.

Subject to Section 2.01(c), Guarantor agrees that this Guaranty is a guaranty of
payment and performance and not of collection and that its obligations under
this Guaranty shall be primary, absolute and unconditional, irrespective of and
unaffected by:

(a)

the genuineness, validity or enforceability of this Guaranty, the Guaranteed
Agreements or any other agreement, document or instrument related to the
transactions contemplated hereby or thereby (including, without limitation, any
amendment extending the manner, place or terms of payment or performance,
renewal, or alteration of the Guaranteed Obligations);

(b)

except as provided in Section 2.01(c), the absence of any action to enforce this
Guaranty or the Guaranteed Agreements or the waiver or consent by Guaranty
Beneficiary with respect to any of the provisions hereof or thereof;

(c)

any bankruptcy, insolvency, reorganization, arrangement, adjustment,
composition, liquidation or similar proceeding affecting Supplier or Guarantor;

(d)

any merger or consolidation of Supplier or Guarantor into or with any other
Person, or any sale, lease or transfer of substantially all of the assets of
 Supplier or Guarantor to any other Person;

(e)

any sale, transfer or other disposition by Guarantor of any direct or indirect
interest it may have in Supplier;

(f)

the absence of any notice to, or knowledge by, Guarantor of the existence or
occurrence of any of the matters or events set forth in the foregoing
subdivisions (a) through (e); or

(g)

the permitted assignment of any right, title or interest of Guaranty
Beneficiary.

Section 1.1

Nature of Guaranty.

Subject to Section 2.01(c), a separate action or separate actions may be brought
and prosecuted against Guarantor or any other guarantor of the Guaranteed
Obligations whether or not any action is brought or prosecuted against Supplier
or any of such other guarantors or whether Supplier or any other such guarantor
is joined in any such action. Guarantor waives the benefit of any statute of
limitations affecting its liabilities hereunder or the enforcement thereof to
the fullest extent permitted by law.

Section 1.2

Waivers.

(a)

Subject to the provisions of Section 2.01(c), Guarantor hereby unconditionally
waives (i) notice of acceptance hereof, (ii) notice of any action taken or
omitted to be taken by Guaranty Beneficiary in reliance hereon, (iii) any
requirement that Guaranty Beneficiary be diligent or prompt in making demands or
protests hereunder or asserting any other rights of Guaranty Beneficiary
hereunder against Supplier, (iv) any requirement, and any right to require, that
any right, remedy or power be exercised or any action be taken against any other
guarantor or any collateral for the Guaranteed Obligations, (v) any bankruptcy,
insolvency, reorganization, dissolution, sale of assets, arrangement,
adjustment, composition, liquidation or similar event of either Supplier or
Guarantor that might constitute a defense to any payment required under the
applicable Guaranteed Agreement or hereunder and (vi) any event, occurrence or
other circumstance which might otherwise constitute a legal or equitable
discharge of a surety or guarantor.

(b)

Subject to the provisions of Section 2.01(c), Guarantor waives the right to
require Guaranty Beneficiary to proceed against or exhaust any security held
from Supplier or any other Person, or to pursue any other remedy in Guaranty
Beneficiary's power whatsoever and Guarantor waives the right to have the
Property of Supplier first applied to the discharge of the Guaranteed
Obligations.  Subject to the provisions of Section 2.01(c), Guaranty Beneficiary
may, at its election, exercise any right or remedy it may have against Supplier
or any security now or hereafter held by Guaranty Beneficiary, including,
without limitation, the right to foreclose upon any such security by judicial or
nonjudicial sale, without affecting or impairing in any way the liability of
Guarantor hereunder, except to the extent the Guaranteed Obligations have been
paid, and Guarantor waives any defense based or arising out of the absence,
impairment or loss of any right of reimbursement, contribution or subrogation or
any other right or remedy of Guarantor against Supplier or any such security,
whether resulting from such election by Guaranty Beneficiary or otherwise.

Section 1.3

Additional Waivers; No Subrogation.

Subject to the provisions of Section 2.01(c), until all of the Guaranteed
Obligations have been satisfied: (i) Guarantor waives all rights it may have at
law or in equity (including, without limitation, any law subrogating Guarantor
to the rights of Guaranty Beneficiary) to seek contribution, indemnification, or
any other form of reimbursement from Supplier, any other guarantor, or any other
Person now or hereafter primarily or secondarily liable for any of the
Guaranteed Obligations of Supplier to Guaranty Beneficiary, for any disbursement
made by Guarantor under or in connection with this Guaranty or otherwise; and
(ii) Guarantor waives any benefit of, and any right to participate in, any
security, whether real or personal Property, now or hereafter held by Guaranty
Beneficiary for the Guaranteed Obligations.  Except as otherwise specifically
provided in this Guaranty, Guarantor waives all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor and notices of acceptance of this Guaranty.

ARTICLE 2.
AFFIRMATIVE COVENANTS OF GUARANTOR.

Guarantor covenants and agrees that, so long as the Guaranteed Obligations
remain outstanding:

Section 2.1

Maintain Existence.

Guarantor shall preserve and maintain its legal existence and all of its
material licenses, rights, privileges and franchises required to perform its
obligations under this Guaranty.

Section 2.2

Comply with Laws.

Guarantor shall comply with the requirements of all applicable Government Rules
in connection with this Guaranty and from time to time obtain, and comply with,
all Government Approvals as shall now or hereafter be necessary under applicable
Government Rules in connection with this Guaranty.

Section 2.3

Further Assurances.  

Guarantor agrees, upon the written request of Guaranty Beneficiary, to execute
and deliver to Guaranty Beneficiary, from time to time, any additional
instruments or documents necessary or advisable, in the reasonable and good
faith opinion of Guaranty Beneficiary, to cause this Guaranty to be, become or
remain valid and effective in accordance with its terms.

Section 2.4

Currency.

Guarantor agrees that payments hereunder on account of the Guaranteed
Obligations shall be made in the currencies required under the Guaranteed
Agreements (the “Agreed Currencies”) and if any payment is received in another
currency (the “Other Currency”), such payment shall constitute a discharge of
the liability of Guarantor hereunder only to the extent of the amount of the
Agreed Currencies which Guaranty Beneficiary is able to purchase with the amount
of the Other Currency received by it on the Business Day next following such
receipt in accordance with normal procedures and after deducting any premium and
costs of exchange in connection with such purchase.




ARTICLE 3.
REPRESENTATIONS AND WARRANTIES.

Guarantor represents and warrants that:




(a)

it is a company duly organized and existing under the laws of the Kingdom of
Denmark and has the power and capacity to enter into this Guaranty and to
perform its obligations hereunder;

(b)

this Guaranty has been duly authorized, executed and delivered by Guarantor and
is a valid and binding obligation of Guarantor enforceable in accordance with
its terms, except as limited by (i) bankruptcy, insolvency, reorganization,
moratorium and other similar laws of general applicability affecting the rights
and remedies of creditors and (ii) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law);

(c)

no declaration, filing or registration with, or notice to, or license, permit,
certificate, registration, authorization, consent or approval of or from, any
Governmental Authority is necessary or required for the consummation by
Guarantor of the transactions contemplated by this Guaranty (other than those
that have been obtained and are in full force and effect); and

(d)

the entering into of this Guaranty and the performance by Guarantor of its
obligations hereunder does not and will not contravene, breach or result in any
default under the articles, by-laws, or other organizational documents of
Guarantor or under any Governmental Rule.

ARTICLE 4.
MISCELLANEOUS.

Section 4.1

Notices.

Any notices, requests or other communications which shall be given to a party in
connection with this Guaranty shall be in writing and personally delivered, or
sent by telecopier followed by mail, postage prepaid, addressed to the party to
whom they are directed at the following addresses, or at such other addresses as
may be designated by notice from such party.

If to Guarantor:

VESTAS WIND SYSTEMS A/S Alsvej 21

DK-8900 Randers

Denmark

Attn:  Manager, Legal Department

Telephone:  (011) 45 97 30 00 00

Facsimile:   (011) 45 97 30 00 01




If to Buyer:

Madison Gas and Electric Company

133 South Blair Street

Madison, WI  53703

Attention:  Gregory A. Bollom, Assistant Vice President – Energy Planning

Telephone: (608) 252-4748

Facsimile: (608) 252-7098




Notices delivered by hand, or sent by facsimile, shall be deemed given the day
so delivered or sent, if delivered or sent during regular business hours, local
time, provided that in the case of facsimiles, the sender receives telephonic or
electronic confirmation that the facsimile was received by the recipient.
Notices mailed as provided herein shall be deemed given on the third Business
Day following the date so mailed or on the date of actual receipt, whichever is
earlier.

Section 4.2

Amendments, Etc.

No amendment or waiver of any provision of this Guaranty shall be effective
unless the same shall be in writing and signed by the Guarantor and Guaranty
Beneficiary and such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

Section 4.3

Expenses, Etc.

Guarantor shall pay to Guaranty Beneficiary the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its legal counsel, which
Guaranty Beneficiary may incur in connection with the exercise or enforcement of
any of the rights of Guaranty Beneficiary hereunder.

Section 4.4

Severability.

The provisions of this Guaranty are severable, and if any clause or provision
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, in such jurisdiction and shall not in any manner
affect such clause or provision in any other jurisdiction, or any other clause
or provision of this Guaranty in any jurisdiction.

Section 4.5

Remedies Cumulative, Etc.

Each right, power and remedy of Guaranty Beneficiary provided in this Guaranty
or now or hereafter existing at law or in equity or by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power or remedy provided for in this Guaranty or now or hereafter
existing at law or in equity or by statute or otherwise. The exercise or partial
exercise by Guaranty Beneficiary of any one or more of such rights, powers or
remedies shall not preclude the simultaneous or later exercise by Guaranty
Beneficiary of all such other rights, powers or remedies, and no failure or
delay on the part of Guaranty Beneficiary to exercise any such right, power or
remedy shall operate as a waiver thereof.

Section 4.6

Reinstatement.

This Guaranty shall continue to be effective or be reinstated, as the case may
be (i) if at any time any amount received by Guaranty Beneficiary in respect of
the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by Guaranty Beneficiary upon the insolvency, bankruptcy or
reorganization of Supplier, Guarantor or Guaranty Beneficiary or upon the
appointment of any intervenor or conservator of, or trustee or similar official
for Supplier, Guarantor or Guaranty Beneficiary or any substantial part of its
assets, or otherwise, all as though such payments had not been made, or (ii) if
at any time any amount in respect of the Guaranteed Obligations is due but
unpaid to Guaranty Beneficiary.

Section 4.7

Binding Effect and Benefit.

This Guaranty shall bind Guarantor and shall inure to the benefit of Guaranty
Beneficiary and its successors and assigns. Guarantor may not assign this
Guaranty to any other Person.

Section 4.8

Counterparts and Facsimile Signatures.

This Guaranty may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together shall
constitute one and the same instrument. The facsimile signatures of the parties
shall be deemed to constitute original signatures, and facsimile copies hereof
shall be deemed to constitute duplicate originals.

Section 4.9

Consent to Jurisdiction.

(a)

THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER OR  PURSUANT TO THIS GUARANTY
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD FOR ANY PRINCIPLES OF CONFLICTS OF LAW THAT WOULD
DIRECT OR PERMIT THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.

(b)

SUBJECT TO THE PROVISIONS OF SECTION 5.13 HEREOF, ANY ACTION OR PROCEEDING
AGAINST GUARANTOR OR GUARANTY BENEFICIARY MAY BE BROUGHT AND ENFORCED IN, AND
GUARANTOR AND GUARANTY BENEFICIARY HEREBY SUBMIT TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK.

(c)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY WAIVE ANY OBJECTION WHICH IT MAY HAVE
TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF SUCH
COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

(d)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY IRREVOCABLY CONSENT TO SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY MANNER PERMITTED BY SUCH
COURTS, INCLUDING REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO GUARANTOR OR
GUARANTY BENEFICIARY, AS APPLICABLE, AT ITS ADDRESS SET FORTH IN THIS AGREEMENT
(OR AS OTHERWISE NOTICED TO THE OTHER PARTY PURSUANT TO SECTION 5.01), IN EACH
CASE SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.

(e)

EACH OF GUARANTOR AND GUARANTY BENEFICIARY AGREE THAT FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER
JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(f)

NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF GUARANTOR OR GUARANTY
BENEFICIARY (A) TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR
(B) TO BRING ANY SUIT, ACTION OR PROCEEDING AGAINST THE OTHER PARTY OR THEIR
RESPECTIVE PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTIONS.

(g)

GUARANTOR AND GUARANTY BENEFICIARY EACH WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL
BY JURY.

Section 4.10

Entire Agreement.

The terms and conditions set forth in this Guaranty constitute the complete and
exclusive statement of the agreement between Guaranty Beneficiary and Guarantor
relating to the subject matter of this Guaranty superseding all previous
negotiations and understandings, and may not be contradicted by evidence of any
prior or contemporaneous agreement. The parties intend that this Guaranty
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial or arbitral
proceeding, if any, involving this Guaranty.

Section 4.11

Headings and Titles.

The headings and titles used in this Guaranty shall not be deemed a part thereof
or be taken into consideration in the interpretation or construction of this
Guaranty.

Section 4.12

Limitation on Damages.

Notwithstanding anything to the contrary contained herein,: (i) in no event
shall Guarantor be liable for any special, indirect or consequential damages
with respect to the Guaranteed Obligations, even if Guaranty Beneficiary or
Guarantor has been advised of the possibility of such damages, and (ii) the
liability of Guarantor for the Guaranteed Obligations shall not exceed the
limitations thereon set forth in the Guaranteed Agreements.

Section 4.13

Dispute Resolution/Arbitration.

Any controversy, claim or dispute between the parties hereto arising out of or
related to this Guaranty, or the alleged breach, termination or invalidity
hereof (“Dispute”), will be submitted for arbitration before a single arbitrator
in accordance with the provisions contained herein and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (“AAA”) in
effect at the time of the arbitration (“Rules”) (but such arbitration shall not
be required to be conducted under the auspices of AAA); provided, however, that
notwithstanding any provisions of such Rules, the parties shall have the right
to take depositions (up to three (3) per party) and obtain documents from the
other party regarding the subject matter of the arbitration.  Experts retained
by a party for the Dispute shall prepare reports in accordance with Fed. R. Civ.
P. 26, which reports shall be exchanged as directed by the arbitrator.  If the
parties cannot agree upon an arbitrator within twenty (20) days of the service
of the Arbitration Notice, then the arbitrator shall be selected pursuant to 9
U.S.C. sec. 5 or applicable state law.  Any party desiring arbitration shall
serve on the other party its notice of intent to arbitrate (“Arbitration
Notice”).  The Arbitration Notice shall be made within a reasonable time after
the Dispute has arisen, and in no event shall it be made after the date when
institution of legal or equitable proceedings based on such Dispute would be
barred by the applicable statutes of limitations.  All arbitration shall take
place in the City of Chicago, Illinois, unless otherwise agreed to by the
parties.   Each party shall be required to exchange documents to be used in the
arbitration proceeding not less than fifteen (15) days prior to the arbitration
or as directed by the arbitrator.  The parties shall use all commercially
reasonably efforts to conclude such arbitration as soon as practicable.  The
arbitrator shall determine all questions of fact and law relating to any Dispute
hereunder, including but not limited to whether or not any such Dispute is
subject to the arbitration provisions contained herein.  The arbitration
proceedings provided hereunder are hereby declared to be self-executing, and it
shall not be necessary to petition a court to compel arbitration.  Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction.  

.




[EXECUTION PAGE FOLLOWS]





IN WITNESS WHEREOF, Guarantor and Buyer have caused this Guaranty to be duly
executed by their authorized representative as of the date first written above.




"GUARANTOR"

VESTAS WIND SYSTEMS A/S,
a company organized under the laws of the Kingdom of Denmark


By


Name:


Title:


By


Name:


Title:

"BUYER"

Madison Gas and Electric Company,
a Wisconsin corporation


By


Name:  


Title:  











See version 4.






